IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Yves A. Eliscar,               :
                    Petitioner :
                               :
            v.                 :              No. 157 C.D. 2017
                               :
Unemployment Compensation      :
Board of Review,               :
                    Respondent :


                                       ORDER

             NOW, December 8, 2017, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge